Citation Nr: 1604823	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left eye injury.  

4.  Entitlement to an initial compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  The hearing transcript has been associated with the claims file.

The matters of service connection for tinnitus and increased initial ratings for residuals of left eye injury and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's bilateral hearing loss began in service and has persisted since.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist as to the matter of service connection for bilateral hearing loss is unnecessary. 

It is noted that the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  When certain chronic diseases are at issue, such as sensorineural hearing loss (SNHL) or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss disability where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that "[i]f the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley, supra, at 159 (quoting from a brief of the VA Secretary). 

In the case of a Veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in service, and to that end shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has testified that he had severe military noise exposure during his extensive period of service, including during Vietnam, when he served on three forward deployed ships and "spent extensive time on the gun line" and "during gunfire support missiles."  His DD Form 214 shows that he received the Combat Action Ribbon.  Accordingly, it is well-established that he was exposed to combat noise trauma in service and is entitled to consideration of his claim under the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b). 

Although the Veteran's service treatment records (STRs) include numerous audiograms, these records are silent as to complaints, findings, diagnoses, or treatment for hearing loss.

Following service, an October 2009 private audiogram report shows SNHL (in accordance with 38 C.F.R. § 3.385) in each ear.  Further, a physician's statement accompanying this audiogram report notes that the audiogram shows moderate to severe SNHL in both ears.  

On June 2010 VA audiology examination, audiogram showed hearing loss (as defined in 38 C.F.R. § 3.385) in the right ear only.  The examiner noted the Veteran's history of military noise exposure and "no high level occupation or recreation noise in civilian life."  The VA examiner opined that the Veteran's hearing loss disability is less likely as not caused by or a result of noise trauma in service because there is no evidence of hearing loss in the STRs and separation audiogram indicated normal hearing bilaterally.  The examiner also noted that the "Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss there was no reasonable basis for delayed-onset hearing loss."  

It is not in dispute that the Veteran has bilateral hearing loss, as the October 2009 private audiogram report shows SNHL (in accordance with 38 C.F.R. § 3.385) in each ear.  He served in combat, and contends that his current bilateral hearing loss disability resulted from noise trauma in service, including during combat.  The Board finds his sworn testimony and statements regarding noise trauma in service to be consistent with his combat service and credible.  See 38 U.S.C.A. § 1154(b).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had bilateral hearing loss ever since service.  See 38 C.F.R. § 3.303(b).  The Veteran is competent to testify as to the symptoms he experiences, including the presence of hearing loss symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the June 2010 VA examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure, the opinion cites to supporting findings and medical principles that invite healthy skepticism, and do not appear to take into account the relaxed evidentiary standards (under 38 U.S.C.A. § 1154(b)) that apply.  Specifically, the examiner referred to no evidence of hearing loss in the STRs and normal hearing on service separation audiogram as a primary factor underlying the opinion against the Veteran's claim.  Furthermore, the citation to the IOM conclusion that there is "no sufficient scientific basis for the existence of delayed onset hearing loss" runs counter to VA's policy of considering, and allowing when supported by audiometry, claims for service connection for noise-induced hearing loss, even many years following the noise trauma in service.  Therefore, this opinion may not be accorded any substantial probative value. 

Accordingly, considering the totality of the evidence, including current SNHL (in accordance with 38 C.F.R. § 3.385) in each ear and the Veteran's lay statements (including his report of acoustic trauma in service), the Board finds that the evidence is at least in equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

The Veteran's "concern" for tinnitus is noted in the October 2009 statement from the private physician which accompanied the October 2009 private audiogram.  He also testified during his October 2015 hearing that he experiences tinnitus.  However, the June 2010 VA audiology examination report shows that there was no claim for or complaint of tinnitus.  Accordingly, another examination and medical opinion is necessary to determine if the Veteran's recently reported tinnitus is the result of his military acoustic trauma or is related to his now service connected bilateral hearing loss.  

During his October 2015 hearing, the Veteran testified that his residuals of left eye injury and hemorrhoids have increased in severity.  The allegation of worsening of the severity of his claimed disabilities, and the prolonged intervening period since his most recent VA examinations (April 2010 VA eye and June 2010 VA hemorrhoid examinations), require the Board to remand the claims for contemporaneous examinations to assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, review of the record shows that the Veteran is in receipt of ongoing treatment for his claimed disabilities.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After the above development is completed, schedule the Veteran for a VA audiology examination to determine the current nature and the likely etiology of the claimed tinnitus.  The claims file, to include a copy of this remand, must be made available to the audiologist for review, and the opinion must reflect that such a review was accomplished.  The audiologist must provide an opinion addressing the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure.

b)  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus is due to or caused by his now service-connected bilateral hearing loss disability.

c)  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus has been aggravated (i.e., permanently worsened) beyond the natural progress by his now service-connected bilateral hearing loss disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the current severity of his left eye injury residuals.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.  All indicated tests should be performed.  The examiner should describe in detail all symptomatology associated with the residuals of left eye injury, including any impairment of central visual acuity or any impairment of the visual fields.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hemorrhoids.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hemorrhoid disability.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


